COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  CRAIG BURLESON,                                 §               No. 08-21-00188-CR

                    Appellant,                    §                  Appeal from the

  v.                                              §                361st District Court

  THE STATE OF TEXAS,                             §             of Brazos County, Texas

                    State.                        §             (TC# 19-02608-CRF-361)

                                                  §

                                            ORDER

       The Court GRANTS Appellant’s Pro Se Motion for Access to the Appellate Record.

Therefore, this Court is hereby providing a hard copy of the appellate record, which consists of 1

volume of the Clerk’s Record and 4 volumes of the Reporter’s Record, via U. S. mail, to the

Warden of the Byrd Unit, 21 FM 247, Huntsville, TX 77320, for use by the Appellant Craig

Allen Burleson, (TDCJ #2368582). The Warden or designated custodian of records shall make

this record available to the appellant for purposes of preparing his appellate brief. Appellant’s

Pro Se brief shall be due in this office on or before March 4, 2022. The hard copy of this record

does not need to be returned to this Court. Further, please note that copies of the exhibits are not

provided and only a copy of the Index (Volume 5 of 6 and Volume 6 of 6 of the Reporter’s

Record) has been provided.

       IT IS SO ORDERED this 18th day of January, 2022.

                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.